[Cite as State v. Blevins, 2020-Ohio-6860.]



                           IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




STATE OF OHIO,                                :     APPEAL NO. C-190560
                                                    TRIAL NO. B-0102447
        Respondent-Appellee,                  :

        vs.                                   :         O P I N I O N.

CHARLES BLEVINS,                              :

        Petitioner-Appellant.                 :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed as Modified

Date of Judgment Entry on Appeal: December 23, 2020



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Philip R. Cummings,
Assistant Prosecuting Attorney, for Respondent-Appellee,

Charles Blevins, pro se.
                     OHIO FIRST DISTRICT COURT OF APPEALS



WINKLER, Judge.

        {¶1}   Defendant-appellant Charles Blevins appeals the Hamilton County

Common Pleas Court’s judgment denying his 2017 petition under R.C. 2953.21 et

seq. for postconviction relief. We affirm the court’s judgment as modified to reflect

dismissal of the petition for lack of jurisdiction.

                                 Procedural Posture
        {¶2}   Blevins was convicted in 2002 of murder and sentenced to a prison

term of 15 years to life for the 2001 stabbing death of Robert White. This court

affirmed that conviction in the direct appeal. State v. Blevins, 1st Dist. Hamilton No.

C-020068, 2002-Ohio-7335, appeal not accepted, 98 Ohio St.3d 1567, 2003-Ohio-

2242, 787 N.E.2d 1231. In doing so, we overruled assignments of error challenging

the weight and sufficiency of the evidence to support the conviction, based on the

following:

        The state’s evidence showed that White and Blevins interacted several

        times on the night of White’s murder. Blevins attempted to buy drugs

        from White, but was refused on at least one occasion.           Several

        witnesses heard a loud struggle in White’s apartment, with a voice

        saying, “I want my money.” Soon after, Blevins, claiming to have been

        robbed and shot, showed up at a friend’s house needing a ride. During

        the ride, he was seen counting a large stack of cash with blood on it.

        He volunteered, “My n* * * is f * * *ed up worse than me.” Police and

        criminalists testified that Blevins’s blood was the minor DNA profile

        on a knife that was consistent with the fatal stab wounds on White.

        Blevins’s blood was in the kitchen of White’s apartment, outside the

        door in the hallway, and out on the sidewalk.

Id. at ¶ 15.




                                             2
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶3}    This court also affirmed the denial of postconviction motions filed with

the common pleas court in 2002, 2007, 2010, and 2014. See State v. Blevins, 1st

Dist. Hamilton No. C-030576 (June 30, 2004), appeal not accepted, 103 Ohio St.3d

1493, 2004-Ohio-5605, 816 N.E.2d 1080 (affirming denial of 2002 postconviction

petition); State v. Blevins, 1st Dist. Hamilton No. C-070905 (Nov. 26, 2008), appeal

not accepted, 121 Ohio St.3d 1451, 2009-Ohio-1820, 904 N.E.2d 901 (affirming

denial of DNA-testing application); State v. Blevins, 1st Dist. Hamilton Nos. C-

090857, C-090858 and C-090866 (Nov. 10, 2010), appeal not accepted, 128 Ohio

St.3d 1428, 2011-Ohio-1049, 943 N.E.2d 574 (affirming overruling of motion for

leave to amend already-decided postconviction petition); State v. Blevins, 1st Dist.

Hamilton No. C-140541 (June 10, 2015) (affirming overruling of 2014 motion for

leave to file new-trial motion).

       {¶4}    In his 2002 postconviction petition, Blevins sought relief upon claims

of ineffective assistance of counsel and prosecutorial misconduct concerning

evidence that, he insisted, would have wholly exonerated him in White’s death. See

Blevins, 1st Dist. Hamilton No. C-030576. But in his 2014 motion for leave to move

for a new trial, Blevins effectively conceded that he had caused White’s death. He

asserted that he had, since 1991, suffered from an array of “mental impairments,”

including posttraumatic stress disorder (“PTSD”). And he proposed to move for a

new trial on the ground that his trial counsel had been ineffective in failing to

investigate the apparent effects of his PTSD or to present at trial evidence showing

“the relationship between [his] mental impairments and his crime.” In support of

his motion for leave, Blevins argued that he had been unavoidably prevented from

timely filing his proposed new-trial motion, because until 2013, when he was finally

properly treated for PTSD, he had suffered under the delusion that another man had

killed White, and because, as a state prisoner, he continued to face hurdles in

securing his mental-health records. See Blevins, 1st Dist. Hamilton No. C-140541.


                                           3
                      OHIO FIRST DISTRICT COURT OF APPEALS



                          2017 Postconviction Petition
       {¶5}     In January 2017, Blevins’s mental-health records were released to him

and were offered in support of the July 2017 postconviction petition from which this

appeal derives. The petition was also supported by various items of correspondence

and by affidavits made by Blevins, his mother, and a former cohabitant.             That

supporting evidence detailed his long-term struggles with mental illness and his

efforts to obtain his mental-health records.

       {¶6}     Blevins argued that the supporting evidence constituted “newly

discovered evidence” of his “lack of criminal responsibility” and of his trial counsel’s

ineffectiveness in failing to investigate and to present at trial evidence concerning his

mental-health issues. Counsel, he insisted, “lost a favorable plea deal” and should

have raised the matter of his competency to stand trial, challenged the order that he

wear a stun belt, sought exclusion of testimony to his “prejudicial” out-of-court

statements,     and    requested   jury   instructions   on    “blackout,”   “voluntary

manslaughter,” and “voluntary intoxication.”

       {¶7}     The common pleas court denied the petition upon its determination

that Blevins had not satisfied any of the R.C. 2953.23(A)(1) jurisdictional

requirements.     In this appeal, Blevins presents a single assignment of error

challenging the court’s failure to address his postconviction claims on the merits. We

overrule the assignment of error upon our determination that the court lacked the

jurisdiction to entertain the petition.

       {¶8}     R.C. 2953.21 et seq. confers upon a common pleas court jurisdiction to

grant relief from a conviction upon proof of a constitutional violation during the

proceedings resulting in that conviction. See R.C. 2953.21(A)(1)(a); State v. Powell,

90 Ohio App.3d 260, 264, 629 N.E.2d 13 (1st Dist.1993). Blevins’s independent

claim of actual innocence based on evidence outside the trial record did not present a

substantive ground for relief under the postconviction statutes, because the claim did


                                           4
                     OHIO FIRST DISTRICT COURT OF APPEALS



not demonstrate a constitutional violation in the proceedings leading to his

conviction. See State v. Campbell, 1st Dist. Hamilton No. C-950746, 1997 WL 5182

(Jan. 8, 1997); see also State v. Byrd, 145 Ohio App.3d 318, 330-331, 762 N.E.2d

1043 (1st Dist.2001) (holding that the proper vehicle for an actual-innocence claim is

a Crim.R. 33 motion for a new trial). His ineffective-counsel claims were, however,

cognizable under the postconviction statutes, because they sought relief based on an

alleged deprivation of the right to the effective assistance of counsel, secured by the

Sixth Amendment to the United States Constitution and Article I, Section 10, of the

Ohio Constitution.

       {¶9}   But the postconviction petition was Blevins’s second and was filed well

after the time prescribed by R.C. 2953.21(A)(2) had expired. R.C. 2953.23 closely

circumscribes the jurisdiction of a common pleas court to entertain a late or

successive postconviction petition. The petitioner must show either that he was

unavoidably prevented from discovering the facts upon which his postconviction

claims depend, or that his claims are predicated upon a new and retrospectively

applicable right recognized by the United States Supreme Court since the time for

filing his petition had expired. R.C. 2953.23(A)(1)(a). And he must show “by clear

and convincing evidence that, but for constitutional error at trial, no reasonable

factfinder would have found [him] guilty of the offense of which [he] was convicted.”

R.C. 2953.23(A)(1)(b).     If the petitioner does not satisfy those jurisdictional

requirements, the petition is subject to dismissal without a hearing.        See R.C.

2953.21(D) and (F) and 2953.23(A).

       {¶10} Based upon the evidence adduced at trial, the jury found that Blevins
had purposely killed White. This court determined in the direct appeal that the

record disclosed “substantial and credible evidence to prove all essential elements of

[murder] and to support the jury’s verdict.” Blevins, 1st Dist. Hamilton No. C-

020068, 2002-Ohio-7335, at ¶ 16. And in his 2017 postconviction petition, Blevins


                                          5
                    OHIO FIRST DISTRICT COURT OF APPEALS



conceded that he had caused White’s death. The evidence of mental illness offered

by Blevins in support of his petition, while plainly probative of the issue whether

Blevins had purposely killed White, was not determinative of that issue.

       {¶11} The petition and its supporting evidentiary material, when considered
with the trial record, cannot be said to demonstrate that, but for the claimed

constitutional violations, no reasonable factfinder would have found Blevins guilty of

White’s murder.       Thus, Blevins failed to satisfy the R.C. 2953.23(A)(1)(b)

jurisdictional   requirement      of    demonstrating       an    outcome-determinative

constitutional violation.

                                       We Affirm
       {¶12} Because the common pleas court lacked jurisdiction to entertain
Blevins’s 2017 postconviction petition, the petition was subject to dismissal without a

hearing. See R.C. 2953.21(D) and (F) and 2953.23(A). We, therefore, modify the

court’s judgment denying the petition to reflect its dismissal. See App.R. 12(A)(1)(a).

And we affirm the judgment as modified.

                                                         Judgment affirmed as modified.

ZAYAS, P.J., and MYERS, J., concur.

Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                             6